Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021, has been entered.
 
Claim Objections
Claims 1-3 and 5-8 are objected to because of the following issues:
In claim 1, line 11, the phrase “CHARACTERIZED IN THAT” should be amended to the following: --wherein--
In claim 1, the limitation of “the reticle patterns of the array thereof” should be amended to the following:  --the reticle patterns of the array--.
In claim 2, the limitation of “at least one wiring pad of the plurality thereof” should be amended to the following:  --at least one wiring pad of the plurality of wiring pads--.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowable.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious all the limitations of the base .

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the 





/ABUL KALAM/Primary Examiner, Art Unit 2829